Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Pre Grant Publication US 2013/0149182 A1 of the application of Sreshta et al. is the closest prior art of record.
Sreshta et al. provides a method of manufacturing a stator that includes forming lobes that are supported by a skeletal structure 161 of Figure 4.  However Shrestha et al. fails to disclose that the lobe includes a seal and load side and that the seal side is less supported by the skeletal structure that the load side.  As depicted in Shrestha et al. the skeletal structures provides a uniform support for the lobes of the stator.  There is not a recognition in Shrestha et al. of the advantage of supporting one side of the lobe less than the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726